Citation Nr: 1817358	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-08 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, however diagnosed, including posttraumatic stress disorder (PTSD).


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to November 1985.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

While the RO adjudicated the claim as exclusively for service connection for PTSD, the Board has expanded the claim to include an acquired psychiatric disorder, however diagnosed, consistent with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In October 2016, in support of this claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing is of record.

Regrettably, however, this claim requires further development, so the Board is REMANDING this claim to the Agency of Original Jurisdiction (AOJ).

An additional claim of entitlement to service connection for alcohol and drug abuse has been raised by the record in a September 2010 statement, but has not been adjudicated initially by the AOJ.  Under VA law, no compensation shall be paid if the disability resulting from injury or disease in service is a result of a Veteran's willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 105, 1110, 1131 (2017). Direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of a Veteran's willful misconduct or, for claims as here filed after October 31, 1990, the result of his abuse of alcohol or drugs. 38 C.F.R. § 3.301 .


Regarding drug usage, the isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct. Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability, such disability will be considered the result of the person's willful misconduct. Organic diseases and disabilities that are a secondary result of the chronic use of drugs and infections coinciding with the injection of drugs will not be considered of willful misconduct origin. (See paragraph (d) of this section regarding service connection where disability is a result of abuse of drugs.) Where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin. 38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed. For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects. 38 C.F.R. § 3.301(d).

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action. A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and the requirements of laws administered by VA. (1) It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences. (2) Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct. (3) Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death. 38 C.F.R. § 3.1(n).

There is just a very limited exception to this general rule, when the converse occurs, that is, when a disability instead causes a Veteran to abuse drugs or alcohol - such as to relieve, mask or alleviate the symptoms associated with a disability, often a mental disorder. In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service. Id., at 1376. However, the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability. But in further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder." Id., at 1381. An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing." Id.

Since the RO (AOJ) has not made this initial determination regarding this other claim for alcohol and drug abuse, the Board does not have jurisdiction over this additional claim, so is referring it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).



REMAND

As already alluded to, the Board has recharacterized the claim of entitlement to service connection for PTSD to encompass any acquired psychiatric disorder, however diagnosed.  The Board is doing this as mentioned in light of the holding in Clemons, but also because VA treatment records suggest the Veteran has not only received a diagnosis of PTSD, but also of major depressive disorder and dysthymic disorder.  See e.g. July 2009, VA treatment record.

In addition, the Board sees that an April 2008 VA treatment record indicates the Veteran suffers from PTSD "military and civilian-related."  He has never been afforded a VA examination regarding his claimed acquired psychiatric disorder, including especially identifying all diagnoses and their etiologies, but especially insofar as whether they are attributable to his military service, aside from events that have occurred instead as a civilian.  This additional development is needed before deciding his claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159 (c)(4)(i).

Accordingly, this claim is REMANDED for the following action:

1. After securing any necessary consent forms from the Veteran, obtain all outstanding treatment records, to include any VA and/or private treatment records if relevant to this appeal.  Steps to obtain and associate these records should be documented in the claim file.  If identified records cannot be obtained, this also should be noted in the claim file.

2. After receiving all additional treatment records, schedule the Veteran for a VA examination for an opinion concerning the etiology of his acquired psychiatric disorder.  To this end, the examiner is asked to (1) first identify, by diagnosis, all of the Veteran's psychiatric disorders, and (2) for each existing disorder, provide an opinion concerning whether it is at least as likely as not (i.e., a 50 percent or greater probability) the disorder was caused by the Veteran's active duty service or, if pre-existing his service, was aggravated by his service - meaning worsened beyond its natural progression.  Also, if the Veteran has a psychosis, opinion is additionally needed concerning (3) the likelihood it initially manifested to a compensable degree within a year of his discharge from service (i.e., during the period when VA may presume it was incurred during his service).

In responding, the examiner is asked to address the April 2008 VA treatment record indicating the Veteran suffers from PTSD "military and civilian-related."

Also when responding, the examiner must provide explanatory rationale, preferably citing to evidence in the file supporting conclusions and/or medical authority.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

